Citation Nr: 1638397	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-43 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for gout of the right big toe.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Arif Syed, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1969 to December 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which continued a 20 percent rating for gout of the right big toe.

In August 2015, the Board remanded the Veteran's claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2015, the Veteran submitted a medical authorization form indicating that he received treatment for his gout of the right big toe from Dr. A.T.  Later that month, the Appeals Management Center (AMC) contacted Dr. A.T.'s office in order to obtain outstanding records.  However, the AMC was informed that there were no treatment records available.  While VA subsequently contacted the Veteran via a letter dated October 2015, VA only informed the Veteran that records from Dr. A.T. were requested.  Pertinently, VA did not inform the Veteran of the negative response from Dr. A.T. pursuant to 38 C.F.R. § 3.159(e).  Under 38 C.F.R. § 3.159(e), if VA makes reasonable efforts to obtain relevant non-Federal records but is unable to obtain them, VA will provide the Veteran with oral or written notice of that fact.  Therefore, the Veteran should be provided notice of such on remand.

Additionally, the Board remanded the Veteran's claim in August 2015 for a VA examination in order to determine the current severity of his gout of the right big toe.  The Veteran was thereafter scheduled for a VA examination in March 2016.  A review of his claims folder indicates that he failed to report for the scheduled examination.    

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination, the following actions shall be taken, as appropriate.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).

With the foregoing in mind, the Veteran's gout of the right big toe claim falls within the parameters of a claim for an increase and failure to report for an examination shall result in the claim being denied.  Exceptions to these regulations involve whether good cause for the Veteran's failure to report is demonstrated. 

Pertinently, examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. 38 C.F.R. § 3.655(a).  In this case, the record is unclear as to whether the Veteran received notice of the scheduled VA examination.  While the Veteran received a letter in November 2015 informing him of VA examinations to be scheduled for him, it appears that this letter was in reference to increased rating claims for the Veteran's bilateral hearing loss, degenerative disc disease of the low back, and degenerative joint disease of the right and left shoulder as well as service connection claims for the Veteran's peripheral neuropathy of the right and left upper and lower extremities.  Indeed, he was provided VA examinations for these claims in December 2015 and the record shows that he attended these examinations.  The Board therefore finds it odd that as the Veteran attended the December 2015 VA examinations for which he received notice of such, he would not have also attended the scheduled March 2016 VA examination as well had he received notice of the examination.  Consequently, as it appears the Veteran was not adequately notified of the scheduled VA examination in March 2016, the Board finds that the Veteran should again be scheduled for an appropriate VA examination to determine the current severity of his gout of the right big toe.

On remand, the AOJ should also ensure that the Veteran is informed of the consequences of any failure to report for the rescheduled examination without good cause. 

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran of the negative response dated October 2015 for treatment records from Dr. A.T.  Briefly explain the efforts made to obtain those records and describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. Arrange for an appropriate examination of the Veteran to determine the severity of his service-connected gout of the right big toe.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on a review of the record and an examination of the Veteran, the examiner must identify and describe in detail all symptoms and manifestations of the Veteran's service-connected gout of the right big toe (and its degree of severity and impact on function).  Please also specifically comment on the impact of the Veteran's service-connected gout of the right big toe on occupational and daily activity functioning.  The examiner must explain the rationale for all opinions. 

3. The letter informing the Veteran of the 
 	examination should expressly inform him that failure to appear to the examination for his increased rating claim on appeal as requested, and without good cause, shall result in his claim being denied.  See 38 C.F.R. 
§ 3.655 (2015).  This letter must be placed in the record.

4. Thereafter, review the record and readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

